Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, drawn to Siglec-9 neutralizing antibodies, in the reply filed on 12/14/2021 is acknowledged.
Applicant’s election of mAbD as the species comprising a VH chain having at least 70% sequence identity to SEQ ID NOs: 186, 187, and 188 and a VL chain having at least 70% sequence identity to SEQ ID NOs: 189, 190, and 191 in the reply filed on 12/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 59-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Upon further consideration, the election of species requirement for the anti-Siglec-9 antibodies is hereby withdrawn. 
Claims 54-56 and 58 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 54-56 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163). 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:

The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
	The specification teaches that NK cells are characterized by their ability to bind and kill several types of tumor cell lines without the need for prior immunization or activation (Page 1, Ln. 24-26). The lytic activity of NK cells can be regulated by siglec polypeptides. Siglecs (sialic-acid-binding immunoglobulin-like lectins) are a subset of type-I lectins that bind to sialoglycans and are predominantly expressed on cells of the hematopoietic system in a manner dependent on cell type and differentiation (Page 2, Ln. 12-15). Engagement of Siglec-9 on cells of the myelomonocytic lineage by tumor associated sialic acid ligands has been reported to inhibit immunosurveillance and tumor cell killing by NK cells as well as by neutrophils (Page 3, Ln. 19-
	It is well-known in the art that, in order to bind antigen, a conventional antibody or antigen- binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen- binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. Further, each CDR has its own unique amino-acid composition, different from the composition of the other CDRs, and a unique set of contact preferences favoring certain amino-acids over others (Sela-Culang, see “Integrality vs Modularity” section, in particular page 5, column 2) (Sela-Culang et al. Frontiers in immunology 4 (2013): 302). Indeed, even a single amino acid substitution in the complementarity determining region has been shown to negatively impact antigen-binding specificity (Rudikoff et al. see entire document, in particular Abstract) (Rudikoff, S et al. Proceedings of the National Academy of Sciences of the United States of America vol. 79,6 (1982): 1979-83). 
	As such, claim 54 encompasses anti-Siglec-9 antibodies having partial structures in which the amino acid sequences of both the VH and VL chains can vary by at most 30%. The amino acid 
of America vol. 79,6 (1982): 1979-83), artisans would not reasonably conclude that Applicant was in possession of the antibodies comprising mutant CDR sequences that retain the functional properties of binding to and neutralizing the activity of Siglec-9 on NK cells. Further, artisans would not be able to readily determine which amino acids can be mutated in the CDR domains such that specific antigen-binding and functional activity of the Siglec-9 antibodies are maintained. 
While the anti-Siglec 9 antibodies are intended to bind to a human Siglec-9, artisans would not be able to envision the complete structure of an antibody in terms of which of the twenty naturally occurring amino acids exists in the heavy and light chain variable regions based on the antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480.10/5/2017) have clearly indicated that identification of the antigen or epitope to which an 
Therefore, the claimed genus of anti-Sigle-9 antibodies lacks adequate written description because there is no correlation between the structures comprising VH and VL domains having 70% identity to the claimed sequences and the function of binding to human Siglec-9 and neutralizing the inhibitory activity of Siglec-9 expressed on NK cells. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of multi-domain specific antigen binding molecules at the time the instant application was filed.  

Scope of Enablement
Claims 54-56 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-Siglec-9 antibodies comprising VH and VL domains in which the CDR sequences are fully defined in structure, does not reasonably provide enablement for anti-Siglec-9 antibodies comprising VH and VL domains having a structure that can vary in at most 30% of the amino acid sequence, including in the CDR sequences, which are required for antigen binding.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

The specification teaches the development of several antibodies that specifically bind to human Siglec-9 and neutralizes the inhibitory activity of the Siglec-9 polypeptide on NK cells (see Tables B and C and Examples 2, 7, 8, 10, and 12). Specifically, Balb/c mice were immunized with human Siglec-9 Fc recombinant protein to obtain anti-human Siglec 9 antibodies. The anti-Siglec 9 antibody clones mAbA, mAbB, mAbC, and mAbD were selected for humanization by CDR grafting to yield the variable heavy and light chain sequences recited in instant claim 56 (see Example 2, Part B, Pages 90-95). Each of the anti-Siglec-9 mAbs mAbA, mAbB, mAbC, and mAbD were found to increase NK cell cytotoxicity in a dose dependent manner (Example 7, Page 99 and Example 8), as well as block totally the binding of Siglec-9 to its sialic acid ligands on tumor cells (Example 10, Part A). Further, each of the humanized variants of mAbA, mAbB, mAbC, and mAbD were also able to increase NK cytotoxicity in a dose dependent manner.  
The specification does not teach making or using anti-Siglec-9 neutralizing antibodies comprising VH and VL domains having structures encompassing undefined amino acid modifications, including in the CDR sequences. 
As stated earlier, the claims encompass anti-Siglec-9 antibodies comprising VH and VL domains that can vary in 30% of their respective structures. Such variation can occur as the result of an amino acid addition, substitution, insertion, or deletion and can be present in either the CDRs or framework regions. Further, where substitutions are made, the substitutions can either be conservative or nonconservative amino acid substitutions. However, there is no guidance provided in the specification about which amino acids can vary in 30% of the VH and VL domains such that 
Therefore, while the specification is enabling for the use of an anti-Siglec-9 antibody having a VH and VL domain in which the CDR sequences are fully defined, it does not enable one of ordinary skill in the art to make or use the invention over the full scope of the claims. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant or the prior art, whereby one of ordinary skill in the art would not be able to make and/or use the genus of anti-Siglec-9 antibodies comprising VH and VL domains that can vary in 30% of the structure, including in the CDR sequences, which are required for antigen-binding. 

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644